
	
		II
		Calendar No. 576
		110th CONGRESS
		2d Session
		S. 2634
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2008
			Mr. Feingold (for
			 himself, Mr. Reid, and
			 Mr. Menendez) introduced the following
			 bill; which was read the first time
		
		
			February 14, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To require a report setting forth the global strategy of
		  the United States to combat and defeat al Qaeda and its
		  affiliates.
	
	
		1.Report
			 on United States global strategy to combat and defeat al Qaeda and its
			 affiliates
			(a)Report
			 requiredNot later than 60 days after the date of the enactment
			 of this Act, the Secretary of Defense, the Secretary of State, and the
			 Secretary of Homeland Security, in coordination with the Chairman of the Joint
			 Chiefs of Staff and the Director of National Intelligence, shall jointly submit
			 to Congress a report setting forth the global strategy of the United States to
			 combat and defeat al Qaeda and its affiliates.
			(b)Elements of
			 strategyThe strategy set forth in the report required under
			 subsection (a) shall include the following elements:
				(1)An analysis of
			 the global threat posed by al Qaeda and its affiliates, including an assessment
			 of the relative threat posed in particular regions or countries.
				(2)Recommendations
			 regarding the distribution and deployment of United States military,
			 intelligence, diplomatic, and other assets to meet the relative regional and
			 country-specific threats described in paragraph (1).
				(3)Recommendations
			 to ensure that the global deployment of United States military personnel and
			 equipment best meets the threat identified in described in paragraph (1) and
			 does not—
					(A)undermine the
			 military readiness or homeland security of the United States;
					(B)require the
			 deployment of reserve units more than once every four years, or of regular
			 units more than once every two years; or
					(C)require further
			 extensions of deployments of members of the United States Armed Forces.
					
	
		February 14, 2008
		Read the second time and placed on the
		  calendar
	
